DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 3-5, 7, 9, and 11 are objected to because of the following informalities:  
Claim 1 Ln.5: the clause “face the interior” should be amended to recite “face an interior” in order to provide the proper antecedent basis for the claim limitation.
Claim 1 Lns.6-7: the clause “located between the fans” should be amended to recite “located between the plurality of fans” so that claim nomenclature is consistent throughout the claim.
Claim 3 Ln.2: the clause “the fans” should be amended to recite “the plurality of fans” so that the claim nomenclature is consistent with that of claim 1.
Claim 4 Ln.4: the clause “one of the sub-chambers” should be amended to recite “one of the two sub-chambers” so that the claim nomenclature is consistent.
Claim 5 Ln.1: the clause “wherein there are two fans” should be amended to recite “wherein the plurality of fans comprise two fans” so that it is clear that the “two fans” of claim 5 are referring to the plurality of fans of claim 1.
See next page→

Claim 5 Ln.3: the clause “a corresponding sub-chamber” should be amended to recite “a corresponding sub-chamber of the two sub-chambers” for clarity purposes.
Claim 7 Ln.2: the clause “the sub-chambers” should be amended to recite “the two sub-chambers” so that they claim nomenclature is consistent with that of claim 4.
Claim 9 Ln.1: the clause “wherein each fan” should be amended to recite “wherein each fan of the plurality of fans” for clarity purposes.
Claim 11 Ln.1: the clause “wherein each fan” should be amended to recite “wherein each fan of the plurality of fans” for clarity purposes.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma (US 20200081505).
Regarding claim 1, Ma discloses (Figs.4A-5B and [0032]: the arrangement shown in figures 5A-B can be identical the arrangement shown in figures 4A-B):
An electronic device, comprising: a housing (501), comprising a first outlet (536); a heat generating element (428/528), disposed in the housing (501); a plurality of fans (404), disposed in (See Fig.5B) the housing (501), each fan (404) comprises a second outlet (See Figure Below), and the second outlets at least partially face (See Figure Below) an interior of the housing (501); and a guide structure (402/502), disposed in the housing (501), and at least partially located between (Figs.4B and 5A: a portion of the guide structure 402/502 is between the fans 404) the fans (404), wherein the guide structure (402/502) at least partially extends toward the first outlet (536) (Fig.5B: the guide structure 402/502 is a plate structure that will extend toward the first outlet 536).

    PNG
    media_image1.png
    446
    860
    media_image1.png
    Greyscale


Wherein the second outlets (See Figure of Claim 1) separately at least partially face (See Fig.4B: the exhaust of the fans 404 face the barrier 420 and bottom plate of the guide structure 402/502) the guide structure (402/502).
Regarding claim 3, Ma further discloses:
Wherein the guide structure (402/502) comprises a guiding portion (420), the guiding portion (420) and the fans (404) together define a chamber (See Figure Below), and the heat generating element (428/528) is located in the chamber.

    PNG
    media_image2.png
    352
    868
    media_image2.png
    Greyscale

Allowable Subject Matter

Claims 4, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the obviation of the objections noted above.
Claims 5-8 and 10 are objected to for being dependent upon a respective allowable dependent claim that is dependent upon a rejected base claim.
See next page→
The following is a statement of reasons for the indication of allowable subject matter: the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1, 3 and 4, the combined subject matter of claims 1 and 9, or the combined subject matter of claims 1 and 11, and at least in part, because claims 4, 9, and 11 recite the limitations: 
(Claim 4) “Wherein the guide structure comprises an extending portion, the extending portion is connected to the guiding portion, and extends toward the first outlet to divide the chamber into two sub-chambers, and the heat generating element is located in one of the sub-chambers”.
(Claim 9) “Wherein each fan comprises a first inlet, and the first outlet and the first inlets are coplanar with each other”.
(Claim 11) “Wherein each fan comprises a first inlet and a second inlet, the first outlet and the first inlets are coplanar with each other, and each second inlet is perpendicular to a corresponding first inlet”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 4, 9, or 11, are believed to render the combined subject matter of claims 1, 3 and 4, the combined subject matter of claims 1 and 9, or the combined subject matter of claims 1 and 11, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objections noted above.
The other prior art references of record teach other cooling structures for an electrical device that utilize at least one fan or for being drawn to a cooling structure that teaches an airflow path that is opposite to that of the instant application.  Therefore, none of the prior art 
Finally, the Office has not identified any double patenting issues.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure for being drawn to a cooling system for an electrical device that utilizes one fan (US 20200201402, US 20170059263, US 8926414, US 20150084490) or for being drawn to a cooling system for an electrical device that utilizes two fans (US 20180088637, US 9907201, US 20170115707, US 9575524, US 20140192468, US 20080128119, US 20040105233), as noted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN S SUL/            Primary Examiner, Art Unit 2835